DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 04/23/2021 is acknowledged. Group II, claims 11-20 are withdrawn for consideration. 
Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 12/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-10 are pending in this Office Action.
Claims 11-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony Artuso et al., (US 2018/0202843 A1) hereinafter “Artuso” in view of Scott R. Bickham et al., (US Bickham”.
Regarding claim 1, Artuso disclose an optical fiber, comprising (Artuso: Fig. 1A-1C, optical fiber 50, ¶¶ [0054]-[0056], [0060]-[0070]): 
a core having a step index profile, comprising (Artuso: Fig. 1A-1C, core with index profile Fig. 1C, ¶¶ [0064], [0060]-[0070]): 
an inner core region having a first relative refractive index and a first radius (Artuso: Fig. 1A-1C, inner core 31, with single mode portion having relative refractive index n1, Δ31,with first radius e.g., 3-6 µm ¶¶ [0065]-[0070]), and an outer core region surrounding the inner core region, having a second relative refractive index less than the first relative refractive index (Artuso: Fig. 1A-1C, outer core 32, with multimode or few mode portion single mode portion having relative refractive index n2, Δ32, with second radius e.g., 3-10 µm or 10-100 µm ¶¶ [0024], [0065]-[0067], [0070]), and a second radius greater than the first radius (Artuso: Fig. 1A-1C, second radius e.g., 10-100 µm > first radius e.g., 3-6 µm,¶¶ [0041], [0065]-[0070]); and 
a cladding surrounding the core (Artuso: Fig. 1A-1C, cladding 40 surrounding the core 32, ¶¶ [0068], [0060]-[0070]); 
wherein the optical fiber is single mode at wavelengths greater than 1260 nm (Artuso: Fig. 1A-1C, single mode for wavelength λ1 of 300 nm to 2000 nm, for example in the range of 1200 nm to 1600 nm. ¶¶ [0065], [0060]-[0070]), and is few mode in a wavelength range between 800 to 1100 nm (Artuso: Fig. 1A-1C, the core portion 32 is multimode or few mode wavelength λ1 (e.g., for 600 nm to 1600 nm), the range 800 to 1100 nm is within 600 to 1600nm,  ¶¶ [0066], [0071], [0060]-[0070]) with an overfilled bandwidth greater than 1 GHz.km at at least one wavelength in the wavelength range.
Artuso does not expressly disclose an overfilled bandwidth greater than 1 GHz.km at at least one wavelength in the wavelength range. 
However, Bickham a wavelength range between 800 to 1100 nm with an overfilled bandwidth greater than 1 GHz.km at at least one wavelength in the wavelength range (Bickham: Fig. 3-6, examples 27-30 provide modal and overfilled bandwidth greater than 0.5 GHz.km at both 850nm and 1310 nm, ¶¶ [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Artuso to include wavelength range between 800 to 1100 nm with an overfilled bandwidth greater than 1 GHz.km at at least one wavelength in the wavelength range as taught by Bickham in order to increase the capacity by overfilling the bandwidth as a matter of design choice.  See also Bickham (US 2015/0338578 A1) wherein at least one section of the optical fiber supporting an overfilled bandwidth greater than 1 GHz.km at 1310.  See MPEP 2143.I (A-D).
Regarding claim 8, the combination of Artuso disclose the optical fiber of claim 1, wherein the optical fiber has a mode-field diameter between 8.0 µm and 10.1 µm at 1310 nm (Artuso: Fig. 3, MFD profile at wavelength 1550 nm is 9.7 um, ¶¶ [0087] and Bickham disclose MFD depends on wavelengths of 1310 nm and 1550 nm, and table 3B, 4B, teaches MFD at wavelengths 1310 nm can be any range of 8.86 ~ 9.76 um).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize as matter of design choice to achieve MFD at wavelength 1310 to be 8.0 um and 10.1 um. 
9, the combination of Artuso disclose an optical fiber data transmission system comprising (Artuso: Fig. 6-7, optical fiber data transmission system, ¶¶ [0096]-[0103]): 
an optical fiber link comprising the optical fiber of claim 1, wherein the optical fiber link has an input end (Artuso: Fig. 6-7, optical fiber 50, with input end 10a, data transmission system, ¶¶ [0084],[0091]-[0092]), an output end and a link length less than 1000 meters (Artuso: Fig. 6-7, optical fiber 50 length approximately 1 km, but can be few meter e.g., 10 m to 100 km, see to  with input end 10a, data transmission system, ¶¶ [0089] see also claim 6); a transmitter comprising a vertical-cavity surface-emitting laser that emits light having a wavelength in the wavelength range and that carries optical signals at a data rate of at least 10 Gb/s, wherein the vertical-cavity surface-emitting laser is optically coupled to the input end of the optical fiber link (Artuso: Fig. 6-7, transmitter 110 e.g., VCSE laser optical fiber 50, having the wavelength range, ¶¶ [0096]-[0098], [0061],[0066], [0070] and Bickham teaches the transmission system having optical data rate of 10 Gb/s, see Fig. 1, ¶¶ [0134]-[0139]); and a receiver comprising a photodetector optically coupled to the output end of the optical fiber link and configured to receive the optical signals and convert the optical signals to electrical signals (Artuso: Fig. 6-7, receiver 110a coupled to optical fiber 50, having the wavelength range, ¶¶ [0060],[0066], [0096]-[0098], photodetector, single photo diode and alike, and Bickham teaches the transmission system see Fig. 1, ¶¶ [0134]-[0139]).
Regarding claim 10, is interpreted and rejected in the same manner as claim 9.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Artuso in Bickham and further in view of Xin Chen et al., (US 20140119701 A1) hereinafter “Chen”.
6, the combination of Artuso disclose the optical fiber of claim 1, but does not expressly disclose wherein the overfilled bandwidth is at least 5 GHz*km at the at least one wavelength in the wavelength range.
However, Chen disclose wherein the overfilled bandwidth is at least 5 GHz*km at the at least one wavelength in the wavelength range (Chen: Fig. 1-3, the fiber has overfilled bandwidth greater than 5000 MHz-km, for wavelength greater than or equal 800 nm, in some embodiment the lambda =850 nm, 980, 1060, 1120 nm and so on ¶¶ [0028], [0077], [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Artuso to include the overfilled bandwidth is at least 5 GHz*km at the at least one wavelength in the wavelength range as taught by Chen in order to increase the capacity by overfilling the bandwidth as a matter of design choice. See MPEP 2143.I (A-D).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Artuso in Bickham and further in view of Takayuki Kitamura et al., (US 2017/0192169 A1) hereinafter “Kitamura”.
Regarding claim 7, the combination of Artuso disclose the optical fiber of claim 1, but does not expressly disclose wherein the optical fiber has a cable cutoff wavelength λc between 1160 nm and 1260 nm.
However, Kitamura disclose wherein the optical fiber has a cable cutoff wavelength λc between 1160 nm and 1260 nm (Kitamura: Fig. 1-3, 9, the optical fiber 20, a cable cut-off wavelength λcc (i.e., a cut-off wavelength .lamda.c.sub.22m of 22 m) is adjusted to be less than or equal to 1260 nm, ¶¶ [0123]).
Artuso is silence about however,  Kitamura teaches that the optical fiber cable cutoff wavelength λc between 1160 nm and 1260 nm in order to limit the wavelength at which the fiber operates without propagating light in more than desired mode and as for multimode transmission the cut off wavelength is the wavelength below which multimode transmission. See MPEP 2143.I (A-D).
Allowable Subject Matter











Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636